DETAILED ACTION
1.	Upon further review, the Non-Final action of 01/27/2022 is hereby withdrawn in view of the following action.

Status of Claims
2.	As per the submission to the Office filed on 04/28/2022, the following represents the changes from the previous claims: Claims 1, 3, 4, 9, 11, 12, 15, 16, and 19 were amended and Claims 2, 17, and 18 were canceled. Claims 1, 3-16, 19, and 20 are presented for examination. 

Claim Rejections - 35 USC § 112
3. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4. 	Claims 9, 10, and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	a. Claim 9 recites the limitation “the attachment mechanism” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim as only an “attachment element” and a “retraction mechanism” were recited previously in claim 1.
	b. Claim 13 recites the limitation “the non-extendable portion” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
	d. Claim 10 is rejected as depending upon a rejected claim.

5. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7. 	Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohn (US Patent Publication 2002/0096128).
a. Regarding claim 11, Cohn teaches a method for restraining a subject comprising removably securing an attachment element 110 around a subject by coupling a first end 112 [first end 112 of strap 110 [0026]] and a second end 114 of the attachment element together [FIG. 4], attachment element 110 encasing a retraction mechanism [As illustrated in FIGS. 3 and 4, in a preferred embodiment of the invention, strap 110 is adapted to enclose substantially all of the self-retracting leash assembly [0027]] configured to extend and retract tether element 120 through opening 118 within attachment element 110 [a portion of cord 120 will also extend through opening 118 as the length of the cord increases proportionally with the amount of external force exerted thereon (See FIG. 4) [0027]], tether element 120 comprising fixed end 124 [As shown in FIG. 3, fixed end 124 of cord 120 is attached to anchor 126 [0024]], free end 122 [free end 122 of cord 120 [0026]] opposite fixed end 124, and a length therebetween [FIG. 3]; extending an extendable portion of the length of tether element through opening 118 of attachment element 110 upon applying an external force to the free end of the tether element [a portion of cord 120 will also extend through opening 118 as the length of the cord increases proportionally with the amount of external force exerted thereon (See FIG. 4) [0027]] and retracting the extendable portion of the length of the tether element into attachment element 110 when no external force is applied to the free end of the tether element [As shown in FIG. 3, when cord 120 is in a retracted condition, i.e. no external pulling force is exerted on it, strap 110 encloses anchor 126, fixed end 124, pulley 130 and substantially all of cord 120 in its retracted condition. Thus, when cord 120 is in a retracted condition, only handle 128 is on the exterior of opening 118 [0027]].

Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claims 1 and 3-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohn (US Patent Publication 2002/0096128) in view of Smith (US Patent Publication 2011/0036304).
	a. Regarding claim 1, Cohn teaches a restraining apparatus comprising a tether element 120 having a fixed end 124 [As shown in FIG. 3, fixed end 124 of cord 120 is attached to anchor 126 [0024]], a free end 122 opposite the fixed end [free end 122 of cord 120 [0026]], and a length therebetween [FIG. 3], and wherein the length of the tether element comprises an extendable portion [portion of cord 120 will also extend through opening 118 as the length of the cord increases proportionally with the amount of external force exerted thereon (See FIG. 4) [0027]] and a non-extendable portion [from the fixed end 124 of cord 120 to spool 130]; and an attachment element 110 comprising a first end 112 [first end 112 of strap 110 [0026]] and a second end 114, the first end and the second end adapted to be removably coupled together [FIG. 4], attachment element 110 encasing a retraction mechanism configured to extend and retract the tether element [As illustrated in FIGS. 3 and 4, in a preferred embodiment of the invention, strap 110 is adapted to enclose substantially all of the self-retracting leash assembly [0027]] wherein the retraction mechanism comprises a first spool 130 [pulley 130 allows cord 120 to freely extend and retract around it by rotating with the movement of cord 120 [0025]] and the non-extendable portion is in contact with the first spool [The cord extends from the anchor in a direction substantially parallel to the longitudinal axis of the strap and passes around about 180° of a pulley or spool, abstract]; wherein tether element 120 is in a fully extended position when the retraction mechanism extends the extendable portion of the length of the tether element through the attachment element by not unwinding the non-extendable portion of the length of the tether element [from the fixed end 124 of cord 120 to spool 130] from first spool 130 of the retraction mechanism and tether element 120 is in a fully retracted position when the retraction mechanism retracts the extendable portion of the length of the tether element into the attachment element [As shown in FIG. 3, when cord 120 is in a retracted condition, i.e. no external pulling force is exerted on it, strap 110 encloses anchor 126, fixed end 124, pulley 130 and substantially all of cord 120 in its retracted condition. Thus, when cord 120 is in a retracted condition, only handle 128 is on the exterior of opening 118 [0027]].
	Cohn does not specifically teach the retraction mechanism comprises a second spool. Smith teaches the retraction mechanism comprises second spool 78 [As shown in FIG. 5, a directional spool 78 is used in some embodiments to redirect the leash 12 to spool 58 for retraction and coiling [0030]] for the purpose of providing a pet collar that carries a retractable leash with a second spool to redirect the leash to the first spool for retraction.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Cohn to include a retraction mechanism that comprises a second spool as taught by Smith because doing so would have provided a pet collar that carries a retractable leash with a second spool to redirect the leash to the first spool for retraction. Please note in the combination of Cohn and Smith the non-extendable portion is in contact with the first and second spools and the tether element is in a fully extended position when the retraction mechanism extends the extendable portion through the attachment element by not unwinding the non-extendable portion from the first and second spools. 
	b. Regarding claim 3, Cohn in view of Smith teaches (references to Cohn) the restraining apparatus of claim 1, wherein a distance from free end 122 [free end 122 of cord 120 [0026]] to attachment element 110 is substantially equal to the extendable portion of the length of tether element 120 when tether element 120 is in the fully extended position [a portion of cord 120 will also extend through opening 118 as the length of the cord increases proportionally with the amount of external force exerted thereon (See FIG. 4) [0027]].	
c. Regarding claim 4, Cohn in view of Smith teaches (references to Cohn) the restraining apparatus of claim 1 having attachment element 110. Cohn further teaches attachment element 110 comprises opening 118 through which tether element 120 is extended and retracted [a portion of cord 120 will also extend through opening 118 as the length of the cord increases proportionally with the amount of external force exerted thereon (See FIG. 4) [0027]].
	d. Regarding claim 5, Cohn in view of Smith teaches (references to Cohn) the restraining apparatus of claim 4 having free end 122 [free end 122 of cord 120 [0026]].  Cohn further teaches free end 122 of tether element 120 comprises handle 128 [Handle 128 is attached to the free end of cord 120 [0026]] adapted to be recessed within the attachment element when tether element 120 is in the fully retracted position [Please note this is an intended use limitation and handle 128 is capable of being recessed within the attachment element when the tether element is in the fully retracted position].
	e. Regarding claim 6, Cohn in view of Smith teaches (references to Cohn) the restraining apparatus of claim 1 wherein the retraction mechanism extends tether element 120 upon applying an external force to free end 122 of tether element 120 [a portion of cord 120 will also extend through opening 118 as the length of the cord increases proportionally with the amount of external force exerted thereon (See FIG. 4) [0027]].
	f. Regarding claim 7, Cohn in view of Smith teaches (references to Cohn) the restraining apparatus of claim 1 wherein the retraction mechanism retracts tether element 120 when no external force is applied to free end 122 of tether element 120 [As shown in FIG. 3, when cord 120 is in a retracted condition, i.e. no external pulling force is exerted on it, strap 110 encloses anchor 126, fixed end 124, pulley 130 and substantially all of cord 120 in its retracted condition [0027]].
	g. Regarding claim 8, Cohn in view of Smith teaches (references to Cohn) the restraining apparatus of claim 1 having tether element 120. Cohn in view of Smith does not specifically teach a locking mechanism configured to prevent the retraction mechanism from extending or retracting the tether element further. Smith teaches locking mechanism configured to prevent the retraction mechanism from extending or retracting the tether element further [The configuration where the leash is not retracting is called the “locked configuration,” and the configuration where the leash is allowed to retract is referred to as the “retracting configuration” [0029]; A hook is attached to the hook shaft for rotating with the hook shaft; and an elastic band attached to the hook and an interior of the housing for biasing the actuator assembly in a locked configuration [0009]].
	
10. 	Claims 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohn (US Patent Publication 2002/0096128) in view of Smith (US Patent Publication 2011/0036304) as applied to claim 1 above, and further in view of Kennedy et al. (US Patent Publication 2016/0242393).
a. Regarding claim 9, Cohn in view of Smith teaches (references to Cohn) the restraining apparatus of claim 1 having attachment element 110. Cohn in view of Smith does not specifically teach the attachment mechanism comprises a sensor configured to detect a tension force within the attachment element. Kennedy teaches the attachment mechanism comprises sensor 632 configured to detect a tension force within attachment element 600 [The latch tongue body 630 may contain a Hall effect sensor 632 which changes state in the event of the collar being in a closed or open position. The Hall effect sensor 632 may be in communication with the CPU and other collar electronics to report the closed or open state of the collar [0139]; to allow the latch tongue 610 to release upon a predetermined amount of tension upon the latch tongue body. This feature overcomes shortfalls in the related art as the collar will not remain attached if the collar is ensnared or otherwise threating to the safety of the wearer of the collar [0112]] for the purpose of providing auto release upon a predetermined amount of tension upon the latch tongue body so the collar will not remain attached if the collar is ensnared to ensure the collar does not choke or otherwise injure a pet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Cohn in view of Smith to include a sensor configured to detect a tension force within the attachment element as taught by Kennedy because doing so would have provided auto release upon a predetermined amount of tension upon the latch tongue body so the collar will not remain attached if the collar is ensnared to ensure the collar does not choke or otherwise injure a pet.
b. Regarding claim 10, Cohn in view of Smith and Kennedy teaches (references to Kennedy) the restraining apparatus of claim 9 wherein the first and second ends of the attachment element are detached upon detecting the tension force within attachment element 600 being greater than a threshold amount [The latch tongue body 630 may contain a Hall effect sensor 632 which changes state in the event of the collar being in a closed or open position. The Hall effect sensor 632 may be in communication with the CPU and other collar electronics to report the closed or open state of the collar [0139]; to allow the latch tongue 610 to release upon a predetermined amount of tension upon the latch tongue body. This feature overcomes shortfalls in the related art as the collar will not remain attached if the collar is ensnared or otherwise threating to the safety of the wearer of the collar [0112]]. 

11. 	Claims 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohn (US Patent Publication 2002/0096128) as applied to claim 11 above, and further in view of Smith (US Patent Publication 2011/0036304).
a. Regarding claim 12, Cohn teaches the method of claim 11 includes extending the extendable portion of the length of tether element 120 [a portion of cord 120 will also extend through opening 118 as the length of the cord increases proportionally with the amount of external force exerted thereon (See FIG. 4) [0027]] and retracting the extendable portion of the length of tether element 120 [As shown in FIG. 3, when cord 120 is in a retracted condition, i.e. no external pulling force is exerted on it, strap 110 encloses anchor 126, fixed end 124, pulley 130 and substantially all of cord 120 in its retracted condition. Thus, when cord 120 is in a retracted condition, only handle 128 is on the exterior of opening 118 [0027]]. Cohn further teaches unwinding the extendable portion of the length of tether element 120 from first spool 130 and winding the extendable portion of the length of tether element 120 onto first spool 130 [pulley 130 allows cord 120 to freely extend and retract around it by rotating with the movement of cord 120 [0025]]. 
	Cohn does not specifically teach unwinding the extendable portion from a first spool and a second spool and winding the extendable portion onto the first and second spools. Smith teaches unwinding the extendable portion from a first spool 58 [As the leash 12 is pulled out from the pet collar assembly 10, spool 58 rotates in the direction of arrow 76 and the leash 12 uncoils from its coil on the body 72 of the spool 58 [0028]] and a second spool 78 and winding the extendable portion onto the first 58 [spool 58 receives and coils the leash 12 as it is retracted [0027]] and second spools 78 [As shown in FIG. 5, a directional spool 78 is used in some embodiments to redirect the leash 12 to spool 58 for retraction and coiling [0030]] for the purpose of providing a pet collar and retractable leash with a first spool for retraction and coiling of the the extendable portion of the tether element and a second spool to redirect the leash to the first spool.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Cohn to include unwinding the extendable portion from a first spool and a second spool and winding the extendable portion onto the first and second spools
as taught by Smith because doing so would have provided a pet collar that carries a retractable leash with a second spool to redirect the leash to the first spool for retraction. 
b. Regarding claim 13, Cohn in view of Smith teaches (references to Cohn) the method of claim 12, wherein extending the extendable portion of the length of tether element comprises not unwinding the non-extendable portion of the length of tether element from first spool 130 [pulley 130 allows cord 120 to freely extend and retract around it by rotating with the movement of cord 120 [0025]; a portion of cord 120 will also extend through opening 118 as the length of the cord increases proportionally with the amount of external force exerted thereon (See FIG. 4) [0027]]. Cohn in view of Smith teaches (references to Smith) the method of claim 12 having first 58 and second 78 spools. Please note in the combination of Cohn and Smith, extending the extendable portion comprises not unwinding the non-extendable portion from first spool the first and second spools.
c. Regarding claim 14, Cohn in view of Smith teaches (references to Cohn) the method of claim 11, wherein retracting the extendable portion of the length of tether element 120 into the attachment comprises accepting free end 122 [free end 122 of cord 120 [0026]] of the tether element 120 into opening 118 within attachment element 110 [As shown in FIG. 3, when cord 120 is in a retracted condition, i.e. no external pulling force is exerted on it, strap 110 encloses anchor 126, fixed end 124, pulley 130 and substantially all of cord 120 in its retracted condition. Thus, when cord 120 is in a retracted condition, only handle 128 is on the exterior of opening 118 [0027]]. Cohn further teaches free end 122 of tether element 120 comprises handle 128 [Handle 128 is attached to the free end of cord 120 [0026]] and an external surface of attachment element 110 is substantially flush with an external surface of handle 128 [when cord 120 is in a retracted condition, only handle 128 is on the exterior of opening 118 [0027]].

12. 	Claims 15, 16, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohn (US Patent Publication 2002/0096128) in view of Smith (US Patent Publication 2011/0036304) and Kennedy et al. (US Patent Publication 2016/0242393).
	a. Regarding claim 15, Cohn teaches a restraining system comprising a tether element 120 having a fixed end 124 [As shown in FIG. 3, fixed end 124 of cord 120 is attached to anchor 126 [0024]], a free end 122 opposite the fixed end [free end 122 of cord 120 [0026]], and a length therebetween [FIG. 3], and wherein the length of tether element 120 comprises an extendable portion and a non-extendable portion [a portion of cord 120 will also extend through opening 118 as the length of the cord increases proportionally with the amount of external force exerted thereon (See FIG. 4) [0027]]; an attachment element 110 comprising a first end 112 [first end 112 of strap 110 [0026]] and a second end 114, the first end and the second end adapted to be removably coupled together [FIG. 4], attachment element 110 encasing a retraction mechanism configured to extend and retract the tether element [As illustrated in FIGS. 3 and 4, in a preferred embodiment of the invention, strap 110 is adapted to enclose substantially all of the self-retracting leash assembly [0027]], wherein the retraction mechanism comprises a first spool 130 [pulley 130 allows cord 120 to freely extend and retract around it by rotating with the movement of cord 120 [0025]], wherein the non-extendable portion is in contact with the first spool [The cord extends from the anchor in a direction substantially parallel to the longitudinal axis of the strap and passes around about 180° of a pulley or spool, abstract]; wherein tether element 120 is in a fully extended position when the retraction mechanism extends an extendable portion of the length of the tether element through the attachment element by not unwinding the non-extendable portion of the length of the tether element [from the fixed end 124 of cord 120 to spool 130] from first spool 130 of the retraction mechanism, and tether element 120 is in a fully retracted position when the retraction mechanism retracts the extendable portion of the length of tether element 120 into the attachment element [As shown in FIG. 3, when cord 120 is in a retracted condition, i.e. no external pulling force is exerted on it, strap 110 encloses anchor 126, fixed end 124, pulley 130 and substantially all of cord 120 in its retracted condition. Thus, when cord 120 is in a retracted condition, only handle 128 is on the exterior of opening 118 [0027]].
	Cohn does not specifically teach the retraction mechanism comprises a first spool and a second spool and a non-extendable portion in contact with the first and second spools. Smith teaches the retraction mechanism comprises a first spool 58 and a second spool 78 and a non-extendable portion in contact with the first and second spools [As the leash 12 is pulled out from the pet collar assembly 10, spool 58 rotates in the direction of arrow 76 and the leash 12 uncoils from its coil on the body 72 of the spool 58 [0028]; spool 58 receives and coils the leash 12 as it is retracted [0027]; As shown in FIG. 5, a directional spool 78 is used in some embodiments to redirect the leash 12 to spool 58 for retraction and coiling [0030]] for the purpose of providing a pet collar and retractable leash with a first spool for retraction and coiling of the the extendable portion of the tether element and a second spool to redirect the leash to the first spool.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Cohn to include the retraction mechanism that comprises a first spool and a second spool and a non-extendable portion in contact with the first and second spools as taught by Smith because doing so would have provided a pet collar that carries a retractable leash with a second spool to redirect the leash to the first spool for retraction.
Cohn in view of Smith does not specifically teach a sensor component configured to detect a tension force within the attachment element; a processing component configured to determine if the tension force within the attachment element exceeds a threshold amount; and a control component configured to detach the first and second ends of the attachment element.
Kennedy teaches sensor component 632 configured to detect a tension force within attachment element 600 [The latch tongue body 630 may contain a Hall effect sensor 632 which changes state in the event of the collar being in a closed or open position. The Hall effect sensor 632 may be in communication with the CPU and other collar electronics to report the closed or open state of the collar [0139]; to allow the latch tongue 610 to release upon a predetermined amount of tension upon the latch tongue body. This feature overcomes shortfalls in the related art as the collar will not remain attached if the collar is ensnared or otherwise threating to the safety of the wearer of the collar [0112]], a processing component configured to determine if the tension force within the attachment element exceeds a threshold amount, and control component 630 configured to detach the first and second ends of attachment element 600 [The latch tongue body 630 may contain a Hall effect sensor 632 which changes state in the event of the collar being in a closed or open position. The Hall effect sensor 632 may be in communication with the CPU and other collar electronics to report the closed or open state of the collar [0139]; to allow the latch tongue 610 to release upon a predetermined amount of tension upon the latch tongue body. This feature overcomes shortfalls in the related art as the collar will not remain attached if the collar is ensnared or otherwise threating to the safety of the wearer of the collar [0112]] for the purpose of providing auto release upon a predetermined amount of tension upon the latch tongue body so the collar will not remain attached if the collar is ensnared to ensure the collar does not choke or otherwise injure a pet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Cohn in view of Smith to include a sensor component configured to detect a tension force within the attachment element; a processing component configured to determine if the tension force within the attachment element exceeds a threshold amount; and a control component configured to detach the first and second ends of the attachment element as taught by Kennedy because doing so would have provided auto release upon a predetermined amount of tension upon the latch tongue body so the collar will not remain attached if the collar is ensnared to ensure the collar does not choke or otherwise injure a pet.  Please note in the combination of Cohn, Smith, and Kennedy the tether element is in a fully extended position when the retraction mechanism extends an extendable portion of the tether element through the attachment element by not unwinding the non-extendable portion of the length of the tether element from the first and second spools.
b. Regarding claim 16, Cohn in view of Smith and Kennedy teaches (references to Kennedy) the restraining system of claim 15, wherein control component 630 transmits an output to attachment element 600 to detach the first end of the attachment from the second end of attachment element 600 upon obtaining input from the processing component indicating that the tension force within attachment element 600 exceeds the threshold amount [The latch tongue body 630 may contain a Hall effect sensor 632 which changes state in the event of the collar being in a closed or open position. The Hall effect sensor 632 may be in communication with the CPU and other collar electronics to report the closed or open state of the collar [0139]; to allow the latch tongue 610 to release upon a predetermined amount of tension upon the latch tongue body. This feature overcomes shortfalls in the related art as the collar will not remain attached if the collar is ensnared or otherwise threating to the safety of the wearer of the collar [0112]].
c. Regarding claim 19, Cohn in view of Smith and Kennedy teaches (references to Cohn) the restraining system of claim 15, having tether element 120 in the fully extended position [a portion of cord 120 will also extend through opening 118 as the length of the cord increases proportionally with the amount of external force exerted thereon (See FIG. 4) [0027]]. Cohn in view of Smith and Kennedy teaches (references to Kennedy) the restraining system of claim 15, wherein sensor component 632 is configured to detect a tension force within attachment element 600 [The latch tongue body 630 may contain a Hall effect sensor 632 which changes state in the event of the collar being in a closed or open position. The Hall effect sensor 632 may be in communication with the CPU and other collar electronics to report the closed or open state of the collar [0139]; to allow the latch tongue 610 to release upon a predetermined amount of tension upon the latch tongue body. This feature overcomes shortfalls in the related art as the collar will not remain attached if the collar is ensnared or otherwise threating to the safety of the wearer of the collar [0112]]. Please note in the combination of Cohn, Smith, and Kennedy, the sensor component detects a tension force within the attachment element when the tether element is in the fully extended position.
d. Regarding claim 20, Cohn in view of Smith and Kennedy teaches (references to Kennedy) the restraining system of claim 15, having sensor component 632. Cohn in view of Smith and Kennedy does not specifically teach the sensor component is configured to detect a downward force exerted onto the tether element. Kennedy teaches a sensor component configured to detect a downward force exerted onto the tether element [D ring may measure external or “pulling” forces exerted upon the leash. Force vectors may be measured and trigger a variety of actions. In a disclosed embodiment, a collar suitable for dogs and other animals includes a D-ring that is intended to be attached to a leash. The D-ring is connected to a load cell for measuring force electronically. This signal is used by the collar's electronics to trigger various collar module training systems such as electric shock, vibration, and audio sounds produced by the collar's speakers. This system may be used to assist in training the pet not to pull on the leash among other training lessons [0132]] for the purpose of providing a load cell for measuring external or “pulling” forces exerted upon the leash to trigger various collar module training systems such as electric shock, vibration, and audio sounds produced by the collar's speakers used to assist in training the pet not to pull on the leash among other training lessons [0132].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Cohn in view of Smith and Kennedy to include a sensor component configured to detect a downward force exerted onto the tether element as taught by Kennedy because doing so would have provided a load cell for measuring external or “pulling” forces exerted upon the leash to trigger various collar module training systems such as electric shock, vibration, and audio sounds produced by the collar's speakers used to assist in training the pet not to pull on the leash among other training lessons. 
 
Response to Arguments
13.	Applicant’s arguments from the response filed on 04/28/2022 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 04/28/2022, see pages 9-11, with respect to the rejection of claims 1 and 11 under 35 U.S.C 102 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Cohn (US Patent Publication 2002/0096128) and Smith (US Patent Publication 2011/0036304).
b. Applicants arguments in the reply filed on 04/28/2022, see pages 9-11, with respect to the rejection of claim 15 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Cohn (US Patent Publication 2002/0096128) and Smith (US Patent Publication 2011/0036304).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY R LARSEN/Examiner, Art Unit 3643